UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2011 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-52556 Card Activation Technologies Inc. (Exact name of registrant as specified in its charter) Delaware 20-5769015 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1930 Village Center Circle #3-722 Las Vegas, Nevada (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (312) 972-1662 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered None None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.0001 Par Value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes oNo x The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant on March 31, 2011 was $9,528,682, computed by reference to the $0.09 closing price of such common stock equity on March 31, 2011. As of November 18, 2011, there were 180,072,719 shares of common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE None. TABLE OF CONTENTS PART I 1 ITEM 1. Business. 1 ITEM 1A. RISK FACTORS. 4 ITEM 2. PROPERTIES. 4 ITEM 3. LEGAL PROCEEDINGS. 4 ITEM 4. [REMOVED AND RESERVED] 5 PART II 6 ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. 6 ITEM 6. SELECTED FINANCIAL DATA. 7 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. 7 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. 9 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. 9 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. 21 ITEM 9A. CONTROLS AND PROCEDURES. 21 ITEM 9B. OTHER INFORMATION. 22 PART III 22 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE. 22 ITEM 11. EXECUTIVE COMPENSATION. 23 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS. 24 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE. 25 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES. 26 PART IV 26 ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES. 27 i Table of Contents PART I Forward Looking Statements Certain statements made or incorporated by reference in this Annual Report on Form 10-K, in our other filings with the Securities and Exchange Commission (SEC), in our press releases and in statements made by or with the approval of authorized personnel constitute "forward looking statements" within the meaning of Section 27A of the Securities Act of 1933, as amended (the Securities Act) with respect to, among other things, future events and financial trends affecting us. Forward looking statements are typically identified by words such as believes, estimates, expects, anticipates, plans, should, would and similar expressions. Although we believe the expectations reflected in any forward looking statements are reasonable, readers are cautioned that forward looking statements involve known and unknown risks and uncertainties, are not guarantees of future performance and that actual results, performance or achievements may differ materially from any future results, performance or achievements expressed or implied by such forward looking statements. Forward looking statements in this Annual Report on Form 10-K speak only as of the date hereof, and forward looking statements in documents incorporated by reference speak only as of the date of those documents.Unless otherwise required by law, we undertake no obligation to publicly update or revise these forward looking statements, whether as a result of new information, future events or otherwise.In light of these risks and uncertainties, we cannot ensure that the forward looking statements contained in this Annual Report on Form 10-K will, in fact, transpire. ITEM 1.BUSINESS. General Card Activation Technologies Inc. ("we," "us," "our" or the "Company") was incorporated as a Delaware corporation on August 29, 2006.Our principal executive office is located at 1930 Village Center Circle #3-722, Las Vegas, Nevada 89134, and our telephone number is (312) 972-1662. The Company was formed to own and commercially develop our patented point-of-sale technology for the activation and processing of transactions related to debit styled cards, which include gift cards, phone cards and other stored value cards.Currently, our business strategy consists exclusively of attempting to enter into license agreements with third parties to license our rights under our patent and in pursuing patent litigation in an effort to protect our intellectual property and obtain recourse against alleged infringement of our patent.Our ability to continue to pursue licensing agreements and patent litigation to protect our intellectual property is subject to our pending appeals regarding the validity of the '859 Patent, our principal asset, as discussed below.During the fiscal year ended September 30, 2011, our sole revenues from operations were generated from settlements of patent litigation with third parties pursuant to which such third parties paid us royalties for use of our patent. In order to develop our business plan, we will require funds for working capital. The Company is currently being funded by the sale of its common stock and revenue from litigation settlements. The Company anticipates increasing its sources of funds in the future by entering into license agreements with third parties to license the use of its patent.However, no such agreements have been entered into at this time, and the Company cannot predict when, if ever, it will enter into such agreements. 1 Table of Contents We were formerly a wholly owned subsidiary of MedCom USA Incorporated ("MedCom").In October 2006, MedCom announced its intention to spin-off its card technology business from its other businesses.In connection with our formation, MedCom transferred a patent relating to its card technology business to us in exchange for 146,770,504 shares of our common stock.On October 31, 2006, MedCom's board of directors declared a stock dividend to its shareholders of record at the end of business on December 15, 2006 of one share of our common stock for every one share of common stock of MedCom owned by its shareholders.On March 1, 2007, MedCom distributed 86,770,504 shares of our common stock to its shareholders pursuant to the stock dividend and retained the balance of 60,000,000 shares of our common stock.MedCom remains our largest shareholder. Description of Our Patent Our principal asset is our patented payment technology that we acquired from MedCom in connection with our spin-off.The payment technology is covered by one patent which was assigned to us by MedCom upon our formation (U.S. Patent No. 6,032,859, entitled "METHOD FOR PROCESSING DEBIT PURCHASE TRANSACTIONS USING A COUNTER-TOP TERMINAL SYSTEM", referred to herein as the "'859 Patent").The '859 Patent covers methods for processing debit purchase transactions made using debit-styled cards, including gift cards.Recently, the United States District Court for the District of Delaware ruled that the '859 Patent is invalid.The United States Patent and Trademark Office also recently issued a determination of invalidity of the '859 Patent in connection with the pending reexamination proceeding.Both of these decisions have been appealed and are currently pending with the respective court or administrative board. U.S. patents generally have a term of 20 years from the date of the patent application.The application for the '859 Patent was filed in September 1997 and subsequently granted on March 7, 2000.Based on that application date, the '859 Patent has a remaining term of approximately six years and will expire in 2017. Business Strategy Our business strategy consists exclusively of attempting to enter into license agreements with third parties to license our rights under our '859 Patent and in pursuing patent litigation in an effort to protect our intellectual property and obtain recourse against alleged infringement of our '859 Patent.Our ability to continue to pursue licensing agreement and patent litigation to protect our intellectual property is subject to our pending appeals regarding the validity of the '859 Patent.If the pending appeals concerning the '859 Patent result in a favorable determination of validity, we intend to aggressively enforce our rights during the remaining life of the '859 Patent, and to seek royalty payments from all infringing parties until the '859 Patent expires in 2017. Licensing the use of our patented technology We have identified hundreds of retail chains who the Company believes are utilizing our patented technology with the use of debit cards, gift cards, phone cards, affinity cards and stored value cards.We have, through our attorneys, sent letters to these retailers notifying them of their potential infringement on our '859 Patent and requesting that the retailers enter into negotiations with the Company regarding a license agreement for the '859 Patent.The letters also notify the retailers of the Company's intent to pursue legal action to enforce its rights with respect to the '859 Patent should the retailers choose not to negotiate a licensing agreement.Subject to the pending appeals regarding the '859 Patent discussed above, the Company intends to continue to negotiate licenses with several retailers that responded to the correspondence.We intend to generate revenues by charging licensing fees to the retailers who are utilizing our patented technology and voluntarily entering into licensing agreements. 2 Table of Contents Patent infringement settlements We also generate revenue through settlements with retailers who are infringing on our '859 Patent.Since our acquisition of the '859 Patent from MedCom, we have, through our attorneys, initiated lawsuits against numerous major retailers, and we have entered into settlement and license agreements with 18 retailers.The terms of these settlement and license agreements are typically confidential and grant a non-exclusive license to the retailers in exchange for royalty fees.During the fiscal year ended September 30, 2011, our sole revenues from operations were generated from settlements of patent litigation with third parties pursuant to which such third parties paid us royalties for use of our '859 Patent.Our ability to continue to pursue patent litigation to protect our intellectual property is subject to our pending appeals regarding the validity of the '859 Patent. In the ordinary course of our patent litigation, we are the subject of, or party to, various pending or threatened legal actions regarding the validity of the patent.As a part of these actions, we have been involved in "Markman Hearings," which are proceedings under U.S. patent law in which plaintiffs and defendants present their arguments to the court as to how they believe the patent claims – which define the scope of the patent holder's rights under the patent – should be interpreted for purposes of determining at trial whether the patent is valid and/or has been infringed.Other parties may take or have taken actions to challenge the validity of our '859 Patent.As previously set forth, the United States District Court for the District of Delaware and the United States Patent and Trademark Office through a reexamination proceeding have found all claims of the '859 Patent to be invalid.Those decisions are currently being appealed and are pending before the United States Court of Appeals for the Federal Circuit and the Board of Patent Appeals and Interferences.We can make no assurances that we will not lose some or all of the claims of the '859 Patent as the result of the pending appeals. Marketing We market our technology to retailers and other companies who utilize point of sale technology.Our primary market is the hundreds of retailers who we believe are utilizing our patented technology.Since inception the Company has negotiated with and actively pursued infringers of our '859 Patent.If the Company is successful in the pursuit of the patent infringers and in its licensing program, and subject to the pending appeals regarding the '859 Patent discussed above, we anticipate receiving the appropriate royalties from the use of our technology by third parties by allowing licensing arrangements to our technology and anticipated royalties for the use of our '859 Patent. Description of the Industry The use of debit-styled cards by consumers has been expanding rapidly throughout the United States. Significant uses include phone cards populated with value by retailers, the expansion of gift cards at major department and big box stores, the creation of affinity cards by retailers building customer loyalty, and the sale of these cards in supermarkets, convenience stores, coffee shops and other outlets. Retailers continue to add this product offering to augment their sales efforts. The retailer benefits significantly because it receives revenue from the customer and does not incur the cost of providing goods and services until the customer actually utilizes the card at time of purchase.Other benefits to retailers for the use of debit-styled cards include the fact that not all cards are fully utilized or used at all thereby providing a 100% profit to the retailer for the amount not used, merchandise returns are reduced, potential new customers are created and the amount of purchase is potentially increased. 3 Table of Contents Competition Competition in the technology industry is intense.As technologies advance there is always a risk of new technology and more competition.The overall market of the gift and affinity cards is significant and continues to grow. Subject to the pending appeals regarding the '859 Patent discussed above, we intend to actively seek to license our technology and believe that many retailers, gas stations, phone companies and others that utilize stored value cards, such as gift and debit, are infringing on our '859 Patent. Employees At September 30, 2011, the Company was managed by its sole officer and director, Robert Kite.We have no other full or part-time employees.Our business operations are focused on the patent infringement activity and the protection of our patent through our legal counsel and are conducted through the use of consultants and our administrative services agreement with MedCom which we entered into in connection with our spin-off. Available Information We file annual and quarterly reports and other information with the Securities and Exchange Commission.You may read and copy any document that we file at the Securities and Exchange Commission's Public Reference Room at treet, N.E., Washington, D.C., 20549.Please call 1-800-SEC-0330 for further information on the operation of the Public Reference Room.Reports and other information regarding issuers, including us, that file electronically with the Securities and Exchange Commission are also available to the public from the Securities and Exchange Commission's Web site at http://www.sec.gov. ITEM 1A.RISK FACTORS. The Company is a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and is not required to provide the information required under this item. ITEM 2.PROPERTIES. The Company does not maintain any properties. ITEM 3.LEGAL PROCEEDINGS. In the ordinary course of business, we are the subject of, or party to, various pending or threatened legal actions, including various counterclaims in connection with our intellectual property enforcement activities.The Company, through its attorneys, has sent letters to over 600 potential infringers of the '859 Patent, placing the infringers on notice of the '859 Patent and seeking a license agreement under the '859 Patent.We can make no assurances that we will not lose all or some of the claims covered by our '859 Patent as the result of such actions.We can provide no assurances that any liabilities arising from these actions will not have a material adverse effect on our financial position, results of operations or cash flows. In an action pending in the United States District Court for the District of Delaware, the Court recently ruled that the ‘859 Patent owned by the Company is invalid.The Company’s only significant asset is the ‘859 Patent.Management disagrees with the Court’s findings and continues to prosecute an appeal of this decision before the United States Court of Appeals for the Federal Circuit.Pursuant to a reexamination proceeding, the United States Patent and Trademark Office has issued an Final Office Action ruling that all claims of the '859 Patent are invalid.Management also disagrees with the findings and determination made by the United States Patent and Trademark Office and continues to prosecute an appeal of the determination to the Board of Patent Appeals and Interferences. 4 Table of Contents On February 26, 2010, the Company and MedCom entered into a Settlement Agreement (the "Agreement") and Mutual Release with William Williams (a former executive of the Company and MedCom), Eva Williams, Wilcom Inc., W.P.W. Aircraft, LLC, Williams Family Trust, and American Nortel Communications, Inc. (collectively, the "Williams Group").The Agreement settled and provided a mutual release of each member of the Williams Group, on the one hand, and the Company and MedCom, on the other hand, from any and all claims that any member of the Williams Group and the Company or MedCom has against the other relating to certain litigation that was filed or corporate governance claims that may arise from the Company or MedCom.As a condition to the Agreement, the Williams Group will return an aggregate of 24,150,264 shares of common stock of the Company and 20,415,651 shares of MedCom common stock. The Company currently has seven cases pending, and four cases were settled during the 2011 fiscal year in connection with our intellectual property enforcement activities.The Company believes disclosure of the amounts received in the settlement of those cases would cause competitive harm in the cases that are still pending and, therefore, has omitted such disclosure. Information regarding the Company's legal proceedings outside the ordinary course of business is disclosed under Notes 5 and 6 to the Company's Financial Statements of Item 8 of Part II of this Annual Report on Form 10-K, which is incorporated herein by reference. ITEM 4.[REMOVED AND RESERVED] 5 Table of Contents PART II ITEM 5.MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Our common stock is traded in the over-the-counter market, and quoted in the National Association of Securities Dealers Inter-dealer Quotation System ("Electronic Bulletin Board") and can be accessed on the Internet at www.otcbb.com under the symbol "CDVT".The following table sets forth for the periods indicated the high and low bid quotations for Card's common stock.These quotations represent inter-dealer quotations, without adjustment for retail markup, markdown or commission and may not represent actual transactions. High Low Fiscal Year 2011 First Quarter (October – December 2010) $ Second Quarter (January – March 2011) $ Third Quarter (April – June 2011) $ Fourth Quarter (July – September 2011) $ Fiscal Year 2010 First Quarter (October – December 2009) $ Second Quarter (January – March 2010) $ Third Quarter (April – June 2010) $ Fourth Quarter (July – September 2010) $ As of November 18, 2011 there were 1,154 holders of record of our common stock and the closing price on the Electronic Bulletin Board was $0.003. Dividend Policy We have never declared or paid cash dividends on our common stock.We intend to follow a policy of retaining earnings to finance the growth of our business and do not anticipate paying any cash dividends in the foreseeable future.The declaration and payment of future dividends on our common stock will be at the sole discretion of our Board of Directors and will depend on our profitability, our financial condition, capital requirements, future prospects and other factors the Board of Directors deem relevant. Issuer Repurchases of Equity Securities On August 1, 2009, our Board of Directors approved a share repurchase plan under which, subject to price and market conditions, we may purchase shares of our common stock from time to time in the open market or in privately negotiated transactions using available cash.There has been no time limit set for completion of the repurchase plan.There is no maximum number of shares that may be purchased pursuant to the plan.There have been no share repurchases pursuant to this plan. Equity Compensation Plan We have a 2006 Stock Option Plan (the "Plan") for employees, directors and consultants and reserved 1,000,000 shares for issuance under the Plan.No shares have been issued under this Plan. 6 Table of Contents ITEM 6.SELECTED FINANCIAL DATA. The Company is a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and is not required to provide the information required under this item. ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The following is management's discussion and analysis of certain significant factors that have affected our financial position and operating results during the periods included in the accompanying financial statements, as well as information relating to the plans of our current management. This report includes forward-looking statements. Generally, the words "believes," "anticipates," "may," "will," "should," "expect," "intend," "estimate," "continue," and similar expressions or the negative thereof or comparable terminology are intended to identify forward-looking statements. Such statements are subject to certain risks and uncertainties, including the matters set forth in this report or other reports or documents we file with the Securities and Exchange Commission from time to time, which could cause actual results or outcomes to differ materially from those projected. Undue reliance should not be placed on these forward-looking statements which speak only as of the date hereof. We undertake no obligation to update these forward-looking statements. The following discussion and analysis should be read in conjunction with our financial statements and the related notes thereto and other financial information contained elsewhere in this Form 10-K. Overview We own and commercially develop our patented method of processing debit purchase transactions, which include gift cards, phone cards and other stored value cards.Currently, our business strategy consists exclusively of attempting to enter into license agreements with third parties to license our rights under our '859 Patent and in pursuing patent litigation in an effort to protect our intellectual property and obtain recourse against alleged infringement of our '859 Patent.Our ability to continue to pursue licensing agreement and patent litigation to protect our intellectual property is subject to our pending appeals regarding the validity of the '859 Patent.If the pending appeals concerning the '859 Patent result in a favorable determination of validity, we intend to aggressively enforce our rights during the remaining life of the '859 Patent, and to seek royalty payments from all infringing parties until the '859 Patent expires in 2017. Results of Operations Fiscal Year Ended September 30, 2011, Compared to Fiscal Year Ended September 30, 2010 Revenues decreased 61.6% to $264,000 for the year ended September 30, 2011 from $687,500 for the year ended September 30, 2010.The decrease in revenues was due to lower settlement amounts in 2011 compared to 2010. Operating expenses consist of cost of revenue, general and administrative expenses and sales and marketing costs. Cost of revenue consists of contingency fees paid to legal counsel of 35% of settlement revenue in certain cases.Cost of revenue decreased 45.8% to $92,400 for the year ended September 30, 2011 from $170,625 for the year ended September 30, 2010 as a result of decreased revenue and the fact that all of our settlements are not subject to contingency fees. 7 Table of Contents General and administrative expenses consist of salaries and benefits, legal, professional and consulting fees, corporate costs, facilities cost, insurance, travel and entertainment.General and administrative costs decreased 3.3% to $1,796,459 for the year ended September 30, 2011 from $1,858,060 for the year ended September 30, 2010.This decrease was primarily due to a reserve for affiliate receivable in 2010 offset by increased legal fees, additional SEC filing costs and cost of raising capital. Liquidity and Capital Resources Our primary sources of liquidity are the sale of our common stock and cash generated from operations.We sold 4,562,103 shares of stock and issued 728,571 shares for previous subscription agreements for shares of our common stock and received four settlements during the year ended September 30, 2011. The Company's operating requirements have historically been funded from the sale of our common stock and litigation settlement revenue.Subject to the pending appeals regarding the '859 Patent discussed above, we expect our future operations will be funded from the litigation revenue settlements as well as revenues from licensing our technology.In addition, the Company is researching potential business combinations that would utilize our technology or enhance our strategy, although no such target acquisition has been identified. In order to develop our business plan, we will require funds for working capital. We are attempting to raise additional working capital through the sale of equity, debt or a combination of equity and debt. We do not presently have any firm commitments for additional working capital and there are no assurances that such capital will be available to us when needed or upon terms and conditions which are acceptable to us. If we are able to secure additional working capital through the sale of equity securities, the ownership interests of our current stockholders will be diluted. If we raise additional working capital through the issuance of debt or additional dividend paying securities our future interest and dividend expenses will increase. If we are unable to secure additional working capital as needed, our ability to grow our sales, meet our operating and financing obligations as they become due and continue our business and operations could be in jeopardy. The Company is currently being funded by the sale of its common stock and revenue from litigation settlements.Subject to the pending appeals regarding the '859 Patent discussed above, the Company anticipates increasing its sources of funds in the future by entering into license agreements with third parties to license the use of its '859 Patent.However, no such agreements have been entered into at this time, and the Company cannot predict when, if ever, it will enter into such agreements.Management anticipates that the Company's current funds will be able to sustain the Company through the next three to six months, at which point the Company may be required to seek additional financing through a financial institution or through the sale of equity, debt, or a combination of equity or debt, if the Company has not received additional funding through litigation settlements at that time.The Company does not have any contractual commitments that would be impacted by a loss of funding at this time. Off-Balance Sheet Arrangements The Company does not have any off-balance sheet arrangements. Critical Accounting Policies and Estimates Our financial statements are prepared in accordance with accounting principles generally accepted in the United States of America. As such, we are required to make estimates and assumptions about the effects of matters that are inherently uncertain.Those estimates and assumptions are derived and continually evaluated based on historical experience, current facts and circumstances, and changes in the business environment.However, actual results may sometimes differ materially from estimates under different conditions.We have summarized our significant accounting policies in Note 3 to our financial statements.Of the accounting policies, we believe the following may involve a higher degree of judgment and complexity. 8 Table of Contents Revenue Recognition Revenue is recognized from litigation settlements received from companies that have violated our patented technology and is recorded upon receipt.Revenue is recognized from the receipt of royalties or licensing fees from the use of our patent technology and is recorded when sales are generated from third parties that have generated sales from the use of our technology.We have no licensing agreements executed that generate royalty payments at this time. Other Considerations There are numerous factors that affect the business and the results of its operations.Sources of these factors include general economic and business conditions, federal and state regulation of business activities, the level of demand for our product, and the ability to develop new products based on new or evolving technology and the market's acceptance of those products. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. The Company is a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and is not required to provide the information required under this item. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. CARD ACTIVATION TECHNOLOGIES, INC. Index to Financial Statements Page INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM: 10 Tarvaran, Askelson & Company, LLP FINANCIAL STATEMENTS 11 Balance Sheets at September 30, 2011 and 2010 11 Statements of Operations for the years ended September 30, 2011 and 2010 12 Statements of Stockholders' Equity for the years ended September 30, 2011 and 2010 13 Statements of Cash Flows for the years ended September 30, 2011 and 2010 15 NOTES TO FINANCIAL STATEMENTS 16 9 Table of Contents REPORT OF INDEPENDENT REGISTERED ACCOUNTING FIRM To the Board of Directors and Stockholders of Card Activation Technologies, Inc. We have audited the accompanying balance sheets of Card Activation Technologies, Inc. as of September 30, 2011 and 2010, and the related statements of income, stockholders' equity, and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Card Activation Technologies, Inc. as of September 30, 2011 and 2010, and the results of their operations and their cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As discussed further in Note 2, the Company has incurred significant losses.The Company's viability is dependent upon its ability to obtain future financing and the success of its future operations.These factors raise substantial doubt about the Company's ability to continue as a going concern.Management's plan in regard to these matters is also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Tarvaran Askelson & Company, LLP Laguna Niguel, California November 9, 2011 10 Table of Contents CARD ACTIVATION TECHNOLOGIES INC. BALANCE SHEET September 30, CURRENT ASSETS Cash $ $
